Exhibit 10.7
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN OF 2005
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the STOCK INCENTIVE
PLAN OF 2005 (the “Plan”) for its non-employee directors and corporate,
divisional and Subsidiary officers and key employees. The Plan permits the grant
and award of Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units and Stock Awards.
1.2 Purpose of Plan. The purpose of the Plan is to provide non-employee
directors, officers and key management employees of the Company, its divisions
and its Subsidiaries with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of non-employee directors, officers and key employees with the
interests of the Company’s stockholders through the opportunity for increased
stock ownership and to attract and retain non-employee directors, officers and
key employees. The Plan is further intended to provide flexibility to the
Company in structuring long-term incentive compensation to best promote the
foregoing objectives.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning
plainly is required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Award Agreement” means one or more written agreements or other instruments
as may be approved from time to time by the Committee implementing the grant of
an Incentive Award. An Award Agreement may but need not be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company), and may consist of certificates,
notices, terms and conditions or similar instruments as approved by the
Committee.
2.3 “Board” means the Board of Directors of the Company.
2.4 “Change in Control,” unless otherwise defined in an Incentive Award, means
(a) the failure of the Continuing Directors at any time to constitute at least a
majority of the members of the Board; (b) the acquisition by any Person other
than an Excluded Holder of beneficial ownership (within the meaning of
Rule 13d-3 issued under the Act) of 20% or more of the outstanding Common Stock
or the combined voting power of the Company’s outstanding securities entitled to
vote generally in the election of directors; (c) the approval by the
stockholders of the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (d) the approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company or the sale
or disposition of all or substantially all of the assets of the Company other
than to a Permitted Successor.

 

 



--------------------------------------------------------------------------------



 



2.5 “Code” means the Internal Revenue Code of 1986, as amended.
2.6 “Committee” has the meaning set forth in Section 3.1.
2.7 “Common Stock” means the Common Stock, $1 par value, of the Company.
2.8 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.9 “Continuing Directors” mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened solicitation subject to Rule 14a-
12(c) of Regulation 14A issued under the Act or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.
2.10 “Director” means each member of the Board who is not an officer or employee
of the Company or any Subsidiary of the Company. The status of the Chairman of
the Board as a Director or officer shall be determined by the Committee.
2.11 “Employee Benefit Plan” means any plan or program established by the
Company or a Subsidiary for the compensation or benefit of employees of the
Company or any of its Subsidiaries.
2.12 “Excluded Holder” means (a) any Person who at the time this Plan was
adopted was the beneficial owner of 20% or more of the outstanding Common Stock;
or (b) the Company, a Subsidiary or any Employee Benefit Plan of the Company or
a Subsidiary or any trust holding Common Stock or other securities pursuant to
the terms of an Employee Benefit Plan.
2.13 “Incentive Award” means the award or grant of a Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Stock Award to a
Participant pursuant to the Plan.
2.14 “Market Value” shall equal, unless a different calculation measure is
specified by the Committee, the closing market price of shares of Common Stock
reported on the New York Stock Exchange (or any successor exchange that is the
primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.
2.15 “Participant” means a Director, corporate officer, divisional officer or
any key employee of the Company, its divisions or its Subsidiaries who is
granted an Incentive Award under the Plan.

 

2



--------------------------------------------------------------------------------



 



2.16 “Permitted Successor” means a company that, immediately following the
consummation of a transaction specified in clauses (c) and (d) of the definition
of “Change in Control” above, satisfies each of the following criteria: (a) 50%
or more of the outstanding common stock of the company and the combined voting
power of the outstanding securities of the company entitled to vote generally in
the election of directors (in each case determined immediately following the
consummation of the applicable transaction) is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners of the Company’s outstanding Common Stock and outstanding securities
entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.
2.17 “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Act.
2.18 “Qualifying Performance Criteria” shall have the meaning provided in
Section 11.2.
2.19 “Restricted Period” means the period of time during which Restricted Stock
or Restricted Stock Units awarded under the Plan are subject to the risk of
forfeiture and restrictions on transfer pursuant to Section 7. The Restricted
Period may differ among Participants and may have different expiration dates
with respect to shares of Common Stock covered by the same Incentive Award.
2.20 “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 7 of the Plan.
2.21 “Restricted Stock Unit” means an award to a Participant pursuant to
Section 7 of the Plan.
2.22 “Retirement” means the voluntary termination of all employment or service
as a member of the Board by a Participant after the Participant has attained
(i) 50 years of age and seven years of service (as a Director and/or an employee
and/or officer of the Company or a Subsidiary), (ii) 62 years of age, or
(iii) such other age or years of service as shall be determined by the Committee
or as otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.
2.23 “Stock Appreciation Right” or “SAR” means a right awarded to a Participant
pursuant to Section 6 of the Plan that entitles the Participant to receive, in
cash or shares of Common Stock or a combination thereof, as determined by the
Committee, an amount equal to or otherwise based on the excess of (a) the Market
Value of a share of Common Stock at the time of exercise over (b) the exercise
price of the right, as established by the Committee on the date the award is
granted.
2.24 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 8 of the Plan.

 

3



--------------------------------------------------------------------------------



 



2.25 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.
2.26 “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.
SECTION 3
Administration
3.1 The Plan shall be administered by the Compensation Committee of the Board
(the “Committee”). Any power of the Committee may also be exercised by the
Board, except to the extent that the grant or exercise of such authority would
cause any Incentive Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Incentive Award intended to qualify
for treatment as performance-based compensation under Section 162(m) of the Code
not to qualify for such treatment. To the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control. The Committee may by resolution authorize one or more officers of
the Company to perform any or all things that the Committee is authorized and
empowered to do or perform under the Plan, and for all purposes under this Plan,
such officer or officers shall be treated as the Committee; provided, however,
that the resolution so authorizing such officer or officers shall specify the
total number of Incentive Awards (if any) such officer or officers may award
pursuant to such delegated authority, and any such Incentive Award shall be
subject to the form of Incentive Award agreement theretofore approved by the
Committee. No such officer shall designate himself or herself as a recipient of
any Incentive Awards granted under authority delegated to such officer. In
addition, the Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.
3.2 Power and Authority. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation: (i) to prescribe, amend and rescind rules
and regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are Participants, to which of such
Participants, if any, Incentive Awards shall be granted hereunder and the timing
of any such Incentive Awards; (iii) to grant Incentive Awards to Participants
and determine the terms and conditions thereof; including the number of shares
subject to Incentive Awards, the exercise or purchase price of such shares and
the circumstances under which Incentive Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including events which the Board or the
Committee determine constitute a Change of Control), or other factors, and the
period of time following termination of employment or service as a member of the
Board during which Incentive Awards may be exercised; (iv) to establish and
verify the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Incentive Award; (v) to prescribe and amend the terms of the
agreements or other documents evidencing Incentive Awards made under this Plan
(which need not be identical) and the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan; (vi) to
determine whether, and the extent to which, adjustments are required pursuant to
Section 4.4; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Incentive Award
granted hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and (viii) to make all other determinations
deemed necessary or advisable for the administration of this Plan.

 

4



--------------------------------------------------------------------------------



 



3.3 Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Incentive
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Incentive Award. The Committee shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
3.4 Amendments or Modifications of Incentive Awards; No Stock Option Repricing.
Subject to Section 13, the Committee shall have the authority to amend or modify
the terms of any outstanding Incentive Award in any manner, provided that the
amended or modified terms are not prohibited by the Plan as then in effect and
provided such actions do not cause an Incentive Award not already subject to
Section 409A of the Code to become subject to Section 409A of the Code, unless
the Committee expressly determines to make an Incentive Award subject to
Section 409A of the Code, including, without limitation, the authority to:
(a) modify the number of shares or other terms and conditions of an Incentive
Award; provided that any increase in the number of shares of an Incentive Award
other than pursuant to Section 4.4 shall be considered to be a new grant with
respect to such additional shares for purposes of Section 409A of the Code and
such new grant shall be made at Market Value on the date of grant; (b) extend
the term of an Incentive Award to a date that is no later than the earlier of
the latest date upon which the Incentive Award could have expired by its terms
under any circumstances or the 10th anniversary of the date of grant (for
purposes of clarity, as permitted under Section 409A of the Code, if the term of
a Stock Option is extended at a time when the Stock Option price equals or
exceeds the Market Value, it will not be an extension of the term of the Stock
Option, but instead will be treated as a modification of the Stock Option and a
new Stock Option will be treated as having been granted); and (c) accelerate the
exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; provided, that Stock Options and
SARs issued under the Plan may not be repriced or modified without stockholder
approval if the effect of such repricing or modification would be to reduce the
exercise price of such Incentive Awards to the same Participants.
3.5 Indemnification of Committee Members. Neither any member nor former member
of the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person’s or the Committee’s taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan’s administration
by any employee, officer, agent or expert employed or retained by the Committee
or the Company.

 

5



--------------------------------------------------------------------------------



 



SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in Section 4.4 of the
Plan, the total number of shares of Common Stock issued under Incentive Awards
pursuant to the Plan shall not exceed 4,250,000 shares of Common Stock (not
including any adjustments occurring before the date of this amendment pursuant
to Section 4.4), provided that each share of Common Stock issued pursuant to
awards of Restricted Stock, Restricted Stock Units, Stock Appreciation Rights or
Stock Awards shall be counted against this limit as two (2) shares. For purposes
of the first sentence of this Section 4.1, the number of shares issued pursuant
to Incentive Awards under this Plan at any time shall not be reduced by shares
subject to Incentive Awards that have been terminated, expired unexercised,
forfeited or settled in cash. Shares of Common Stock subject to this Section 4.1
shall be authorized and may be either unissued or treasury shares or shares
repurchased by the Company, including shares purchased on the open market.
4.2 Limitations Upon Incentive Awards. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 450,000 shares of
Common Stock, which number shall be calculated and adjusted pursuant to
Section 4.4 only to the extent that such calculation or adjustment will not
affect the status of any Incentive Award theretofore issued or that may
thereafter be issued as “performance based compensation” under Section 162(m) of
the Code. The aggregate number of shares of Common Stock that may be issued
pursuant to the exercise of incentive stock options (within the meaning of
Section 422(b) of the Code) granted under the Plan shall not exceed 4,250,000,
subject to adjustment as provided in Section 4.4, but only to the extent that
such adjustment will not affect the status of any Stock Option intended to
qualify as an incentive stock option under Section 422(b) of the Code.
4.3 Limitations on Incentive Awards to Directors. The maximum number of shares
subject to Incentive Awards granted during any calendar year to a Participant
who is a Director shall equal a number of shares of Common Stock having a deemed
value on the date of grant equal to one hundred fifty percent (150%) of the
aggregate value of the retainer and full Board meeting fees that the Committee
determines that such Director is eligible to earn in respect of such calendar
year, with the “deemed value” of Stock Awards, Restricted Stock or Restricted
Stock Units for purposes only of this Section 4.3 being calculated as the Market
Value of the shares subject to such award, and the “deemed value” of Stock
Options and SARs being calculated as the Market Value of the shares subject to
such award divided by two (2); provided, however, that in the first calendar
year in which such Participant becomes a Director, the maximum number of shares
subject to Incentive Awards granted to the Participant shall equal a number of
shares of Common Stock having a deemed value as calculated under this
Section 4.3 on the date of grant equal to three hundred percent (300%) of the
aggregate value of the retainer and full Board meeting fees that the Committee
determines that such Director is eligible to earn in respect of a year of
service as a Director.

 

6



--------------------------------------------------------------------------------



 



4.4 Adjustments.
(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the Committee shall provide that the number and kind of securities
subject to Incentive Awards and reserved for issuance under the Plan and the
limitation provided in Section 4.2, together with applicable exercise prices, as
well as the number and kind of securities available for issuance under the Plan,
shall be adjusted in such manner and at such time as it determines shall be
appropriate under the circumstances. No fractional shares shall be issued
pursuant to the Plan and any fractional shares resulting from such adjustments
shall be eliminated from the respective Incentive Awards.
(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were stockholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
Committee shall provide that the outstanding Incentive Awards (including
exercise prices) and reserves for Incentive Awards under this Plan shall be
adjusted in such manner and at such time as it determines shall be appropriate
under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under this Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options and
SARs), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.
SECTION 5
Stock Options
5.1 Grants. Stock Options may be granted at any time and from time to time prior
to the termination of the Plan to Participants selected by the Committee. The
Committee may grant a Stock Option or provide for the grant of a Stock Option,
either from time-to-time in the discretion of the Committee or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals (including any Qualifying Performance
Criteria), or the satisfaction of an event or condition within the control of
the recipient of the Award. No Participant shall have any rights as a
stockholder with respect to any shares of stock subject to Stock Options granted
hereunder until said shares have been issued. Each Stock Option shall be
evidenced by an Award Agreement. Stock Options granted pursuant to the Plan need
not be identical but shall be consistent with the terms of the Plan. Stock
Options shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee. The Committee
shall have the right to make the timing of the ability to exercise any Stock
Option subject to continued employment, the passage of time and/or such
performance requirements as deemed appropriate by the Committee, provided that
in no event shall any Stock Option awarded to a Participant who is not a
Director provide for full vesting in a period of less than 3 years, except in
the event of the Participant’s death, disability or Retirement or upon a Change
in Control. Unless provided otherwise in the applicable Award Agreement, the
vesting period and/or exercisability of a Stock Option shall be adjusted by the
Committee during or to reflect the effects of any period during which the
Participant is on an approved leave of absence or is employed on a less than
full-time basis. The Committee may designate whether or not a Stock Option is to
be considered an incentive stock option as defined in Section 422(b) of the
Code, subject to Section 5.4 of the Plan.

 

7



--------------------------------------------------------------------------------



 



5.2 Stock Option Price. The per share Stock Option price shall be determined by
the Committee, but shall be a price that is equal to or greater than 100% of the
Market Value of the Company’s Common Stock on the date of grant.
5.3 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or so provides, in actual or attested shares of Common
Stock owned by the Participant and meeting holding requirements established by
the Committee or other consideration substantially equivalent to cash. The
Committee may from time to time authorize payment of all or a portion of the
Stock Option price in the form of a full recourse promissory note or other
deferred payment installments according to such terms as the Committee may
approve. The Board may restrict or suspend the power of the Committee to permit
such loans and may require that adequate security be provided. The Committee may
implement a program for the broker-assisted cashless exercise of Stock Options.
The Company or any of its Subsidiaries shall not extend credit, directly or
indirectly, to an executive officer or director in violation of Section 13 of
the Act.
5.4 Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 5, in the case of the grant of a Stock Option that the Committee
designates as intended to qualify as an “incentive stock option” (within the
meaning of Section 422(b) of the Code): (a) if the Participant owns stock
possessing more than 10 percent of the combined voting power of all classes of
stock of the Company (a “10% Stockholder”), the purchase price of such Stock
Option must be at least 110 percent of the fair market value of the Common Stock
on the date of grant and the Stock Option must expire within a period of not
more than five (5) years from the date of grant, and (b) termination of
employment will be deemed to occur when the person to whom an Incentive Award
was granted ceases to be an employee (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
and its Subsidiaries. Notwithstanding anything in this Section 5 to the
contrary, options designated as incentive stock options shall not be eligible
for treatment under the Code as incentive stock options to the extent that
either (i) the aggregate fair market value of shares of Common Stock (determined
as of the time of grant) with respect to which such Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Stock Options into account in the order in which they were granted, and
(ii) such Stock Options otherwise remain exercisable but are not exercised
within three (3) months of termination of employment (or such other period of
time provided in Section 422 of the Code).

 

8



--------------------------------------------------------------------------------



 



5.5 Limits on Exercisability. Except as set forth in Section 5.7, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee.
5.6 Restrictions on Stock Options.
(a) General. Unless the Committee provides otherwise, Stock Options granted
under the Plan may not be sold, exchanged, transferred, pledged, assigned or
otherwise alienated or hypothecated except by will or the laws of descent and
distribution. To the extent that the Committee otherwise determines to permit
the transfer of a Stock Option, as a condition thereof, the transferor and the
transferee must execute a written agreement containing such terms specified by
the Committee. Except to the extent the Committee provides otherwise, all
provisions of a Stock Option that are determined with reference to the
Participant, including without limitation those that refer to the Participant’s
obligation to satisfy tax withholding requirements and to vesting or forfeiture
being related to the Participant’s employment with the Company or its
Subsidiaries, shall continue to be determined with reference to the Participant
after any transfer of a Stock Option.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
holding periods or further transfer restrictions, forfeiture or “claw-back”
provisions, and restrictions under applicable federal or state securities laws.
5.7 Termination of Employment or Officer or Director Status. Unless the
Committee provides otherwise, Stock Options shall expire upon the earlier of the
expiration of the term established pursuant to Section 5.5 and the date
determined as set forth herein:
(a) General. If a Participant’s employment with the Company or a Subsidiary or
service as a member of the Board terminates for any reason other than the
Participant’s death, disability, Retirement or termination for cause, Stock
Options granted to the Participant may continue to be exercised in accordance
with their terms for a period of three (3) months after such termination of
employment or of service as a director, but only to the extent the Participant
was entitled to exercise the Stock Options on the date of such termination. For
purposes of the Plan, the following shall not be considered a termination of
employment or service: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (iii) a leave of absence in excess
of 90 days, duly authorized in writing by the Company, provided that the
employee’s right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (iv) a termination of employment with continued
service as a Director or termination of service as a Director when the
Participant thereafter serves as an employee. For purposes of the Plan,
termination of employment shall be considered to occur on the date on which the
employee is no longer obligated to perform services for the Company or any of
its Subsidiaries and the employee’s right to re-employment is not guaranteed by
statute, contract or written policy of the Company, regardless of whether the
employee continues to receive compensation from the Company or any of its
Subsidiaries after such date.

 

9



--------------------------------------------------------------------------------



 



(b) Death. If a Participant dies either while an employee or officer of the
Company or a Subsidiary or member of the Board, or after the termination of
employment or service as a member of the Board other than for cause but during
the time when the Participant could have exercised a Stock Option, the Stock
Options issued to such Participant shall become fully vested and exercisable by
the personal representative of such Participant or other successor to the
interest of the Participant for one year after the Participant’s death.
(c) Disability. If a Participant ceases to be employed by the Company and its
Subsidiaries or a member of the Board due to the Participant’s disability (as
defined in the Company’s long-term disability plan), then all of the
Participant’s Stock Options shall immediately fully vest, and the Stock Options
held by the Participant at the time of such termination of employment or service
shall be exercisable by the Participant or the personal representative of such
Participant for one year following such termination of employment or service.
(d) Participant Retirement. Upon a Participant’s Retirement as an employee or
officer of the Company and its Subsidiaries or Retirement from service as a
member of the Board, then all of the Participant’s Stock Options shall
immediately fully vest, and the Stock Options held by the Participant at the
time of such Retirement shall be exercisable by the Participant or the personal
representative of such Participant during the remaining term of the Stock
Options.
(e) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall determine
whether a termination is for cause.
SECTION 6
Stock Appreciation Rights
6.1 Grants. Stock Appreciation Rights may be granted to Participants from time
to time either in tandem with or as a component of a Stock Option granted under
Section 5, other Incentive Awards granted under the Plan or stock options
granted under any other Company equity compensation plan (“tandem SARs”) or
without reference to other Incentive Awards or stock options (“freestanding
SARs”). The provisions of Stock Appreciation Rights need not be the same with
respect to each grant or each Participant. Any Stock Appreciation Right granted
in tandem with a stock option or Incentive Award may be granted at the same time
such option or Incentive Award is granted or at any time thereafter before
exercise or expiration of such stock option or Incentive Award. Unless settled
in cash, the exercise of a tandem SAR will be in lieu of the exercise of the
stock option or Incentive Award in connection with which the tandem SAR was
granted. All freestanding SARs shall be granted subject to the same terms and
conditions applicable to Stock Options as set forth in Section 5 and all tandem
SARs shall have the same vesting, exercisability, forfeiture and termination
provisions as such Incentive Award or stock option to which they relate. Subject
to the foregoing sentence and the terms of the Plan, the Committee may impose
such other conditions or restrictions on any Stock Appreciation Right as it
shall deem appropriate.

 

10



--------------------------------------------------------------------------------



 



6.2 Exercise or Settlement Price. The per share price for exercise or settlement
of Stock Appreciation Rights shall be determined by the Committee, but shall be
a price that is equal to or greater than 100% of the Market Value of the
Company’s Common Stock on the date of grant. Other than in connection with a
change in the Company’s capitalization (as described in Section 4.4) the
exercise price of Stock Appreciation Rights may not be reduced without
stockholder approval (including canceling previously awarded Stock Appreciation
Rights and regranting them with a lower exercise price).
6.3 Medium and Time of Payment. Stock Appreciation Rights may be settled in
shares of Common Stock, cash or a combination thereof, as determined by the
Committee.
6.4 Limits on Exercisability. Except as set forth in Section 6.6, Stock
Appreciation Rights shall be exercisable for such periods, not to exceed
10 years from the date of grant, as may be fixed by the Committee.
6.5 Restrictions on Stock Appreciation Rights.
(a) General. Unless the Committee provides otherwise, Stock Appreciation Rights
granted under the Plan may not be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated except by will or the laws of
descent and distribution. To the extent that the Committee otherwise determines
to permit the transfer of a Stock Appreciation Right, as a condition thereof;
the transferor and the transferee must execute a written agreement containing
such terms specified by the Committee. Except to the extent the Committee
provides otherwise, all provisions of a Stock Appreciation Right that are
determined with reference to the Participant, including without limitation those
that refer to the Participant’s obligation to satisfy tax withholding
requirements and to vesting or forfeiture being related to the Participant’s
employment with the Company or its Subsidiaries, shall continue to be determined
with reference to the Participant after any transfer of a Stock Appreciation
Right.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Appreciation
Right under the Plan as the Committee deems advisable, including, without
limitation, holding periods or further transfer restrictions, forfeiture or
“claw-back” provisions, and restrictions under applicable federal or state
securities laws.
6.6 Termination of Employment or Officer or Director Status. Unless the
Committee provides otherwise, Stock Appreciation Rights shall expire upon the
earlier of the expiration of the term established pursuant to Section 6.4 and
the date determined as set forth herein:
(a) General. If a Participant’s employment with the Company or a Subsidiary or
service as a member of the Board terminates for any reason other than the
Participant’s death, disability, Retirement or termination for cause, Stock
Appreciation Rights granted to the Participant may continue to be exercised in
accordance with their terms for a period of three (3) months after such
termination of employment or of service as a director, but only to the extent
the Participant was entitled to exercise the Stock Appreciation Rights on the
date of such termination. For purposes of the Plan, the following shall not be
considered a termination of employment or service: (i) a transfer of an employee
from the Company to any Subsidiary; (ii) a leave of absence, duly authorized in
writing by the Company, for military service or for any other purpose approved
by the Company if the period of such leave does not exceed 90 days; (iii) a
leave of absence in excess of 90 days, duly authorized in writing by the
Company, provided that the employee’s right to re-employment is guaranteed by
statute, contract or written policy of the Company; or (iv) a termination of
employment with continued service as a Director or termination of service as a
Director when the Participant thereafter serves as an employee. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee’s right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.

 

11



--------------------------------------------------------------------------------



 



(b) Death. If a Participant dies either while an employee or officer of the
Company or a Subsidiary or member of the Board, or after the termination of
employment or service as a member of the Board other than for cause but during
the time when the Participant could have exercised a Stock Appreciation Right,
the Stock Appreciation Rights issued to such Participant shall become fully
vested and exercisable by the personal representative of such Participant or
other successor to the interest of the Participant for one year after the
Participant’s death.
(c) Disability. If a Participant ceases to be employed by the Company and its
Subsidiaries or a member of the Board due to the Participant’s disability (as
defined in the Company’s long-term disability plan), then all of the
Participant’s Stock Appreciation Rights shall immediately fully vest, and the
Stock Appreciation Rights held by the Participant at the time of such
termination of employment or service shall be exercisable by the Participant or
the personal representative of such Participant for one year following such
termination of employment or service.
(d) Participant Retirement. Upon a Participant’s Retirement as an employee or
officer of the Company and its Subsidiaries or Retirement from service as a
member of the Board, then all of the Participant’s Stock Appreciation Rights
shall immediately fully vest, and the Stock Appreciation Rights held by the
Participant at the time of such Retirement shall be exercisable by the
Participant or the personal representative of such Participant during the
remaining term of the Stock Appreciation Rights.
(e) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Appreciation
Rights previously granted. The Committee or officers designated by the Committee
shall determine whether a termination is for cause.

 

12



--------------------------------------------------------------------------------



 



SECTION 7
Restricted Stock and Restricted Stock Units
7.1 Grant. Restricted Stock and Restricted Stock Units may be granted at any
time and from time to time prior to the termination of the Plan to Participants
selected by the Committee. Restricted Stock is an award or issuance of shares of
Common Stock the grant, issuance, retention, vesting and/or transferability of
which is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as the Committee deems
appropriate. Restricted Stock Units are Incentive Awards denominated in units of
Common Stock under which the issuance of shares of Common Stock is subject to
such conditions (including continued employment or performance conditions) and
terms as the Committee deems appropriate. Unless determined otherwise by the
Committee, each Restricted Stock Unit will be equal to one share of Common Stock
and will entitle a Participant to either shares of Common Stock or an amount of
cash determined with reference to the value of shares of Common Stock. To the
extent determined by the Committee, Restricted Stock and Restricted Stock Units
may be satisfied or settled in Common Stock, cash or a combination thereof.
Restricted Stock Units shall be settled no later than the 15th day of the third
month after the end of the calendar year in which the Restricted Stock Units
vest. Restricted Stock and Restricted Stock Units granted pursuant to the Plan
need not be identical but shall be consistent with the terms of the Plan.
Subject to the requirements of applicable law, the Committee shall determine the
price, if any, at which awards of Restricted Stock or Restricted Stock Units, or
shares of Common Stock issuable under Restricted Stock Unit awards, shall be
sold or awarded to a Participant, which may vary from time to time and among
Participants and which may be below the market price of such shares at the date
of grant.
7.2 Restricted Stock Agreements. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Unless an Award Agreement
provides otherwise, Restricted Stock and Restricted Stock Unit awards shall be
subject to the terms and conditions set forth in this Section 7.
7.3 Vesting. The grant, issuance, retention and/or vesting of shares of
Restricted Stock and Restricted Stock Units and the settlement of shares of
Restricted Stock Units shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee. The
Committee shall have the right to make the timing of the grant and/or the
issuance, ability to retain, vesting and/or settlement of shares of Restricted
Stock and under Restricted Stock Units subject to continued employment, passage
of time and/or such performance criteria as deemed appropriate by the Committee;
provided that in no event shall the grant, issuance, retention, vesting and/or
settlement of shares under Restricted Stock or Restricted Stock Unit Awards that
is based on performance criteria and the level of achievement versus such
criteria be subject to a performance period of less than one year and no
condition that is based upon continued employment or the passage of time shall
provide for vesting or settlement in full of a Restricted Stock or Stock Unit
Award over a period of less than three years from the date the Award is made, in
each case other than as a result of or upon the death, disability or Retirement
of the Participant or a Change in Control. Notwithstanding anything to the
contrary herein, the performance criteria for any Restricted Stock or Restricted
Stock Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Committee and specified
at the time the Restricted Stock or Restricted Stock Unit is granted.

 

13



--------------------------------------------------------------------------------



 



7.4 Termination of Employment or Officer or Director Status. Unless the
Committee provides otherwise:
(a) General. In the event of termination of employment or officer or director
status during the Restricted Period for any reason other than death, disability
or Retirement, any Restricted Stock or Restricted Stock Unit award still subject
in full or in part to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company. For purposes of the
Plan, the following shall not be considered a termination of employment or
service: (i) a transfer of an employee from the Company to any Subsidiary;
(ii) a leave of absence, duly authorized in writing by the Company, for military
service or for any other purpose approved by the Company if the period of such
leave does not exceed 90 days; (iii) a leave of absence in excess of 90 days,
duly authorized in writing by the Company, provided that the employee’s right to
re-employment is guaranteed by statute, contract or written policy of the
Company; or (iv) a termination of employment with continued service as a
Director or termination of service as a Director when the Participant thereafter
serves as an employee. For purposes of the Plan, termination of employment shall
be considered to occur on the date on which the employee is no longer obligated
to perform services for the Company or any of its Subsidiaries and the
employee’s right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the employee continues to
receive compensation from the Company or any of its Subsidiaries after such
date.
(b) Death, Retirement or Disability. In the event a Participant terminates his
or her employment with the Company and its Subsidiaries or service as a member
of the Board because of death, disability (as defined in the Company’s long-term
disability plan) or Retirement during the Restricted Period, the restrictions
remaining on any or all shares remaining subject to a Restricted Stock or
Restricted Stock Unit award shall lapse.
7.5 Restrictions on Transferability.
(a) General. Unless the Committee provides otherwise: (i) shares of Restricted
Stock and interests in Restricted Stock Units shall not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated during the
Restricted Period except by will or the laws of descent and distribution; and
(ii) all rights with respect to Restricted Stock and Restricted Stock Units
granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant, his or her guardian or legal
representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock subject to Restricted Stock and Restricted Stock Unit
awards as the Committee deems advisable, including, without limitation, holding
periods or further transfer restrictions, forfeiture or “claw-back” provisions,
and restrictions under applicable federal or state securities laws.

 

14



--------------------------------------------------------------------------------



 



7.6 Legending of Restricted Stock. The Committee may also require that
certificates representing shares of Restricted Stock be retained and held in
escrow by a designated employee or agent of the Company or any Subsidiary until
any restrictions applicable to shares of Restricted Stock so retained have been
satisfied or lapsed. Any certificates evidencing shares of Restricted Stock
awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 2005
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.
7.7 Rights as a Stockholder. A Participant shall have all dividend, liquidation
and other rights with respect to Restricted Stock held by such Participant as if
the Participant held unrestricted Common Stock; provided, that the unvested
portion of any award of Restricted Stock shall be subject to any restrictions on
transferability or risks of forfeiture imposed pursuant to Sections 7.1, 7.4 and
7.5 of the Plan. Unless the Committee otherwise determines or unless the terms
of the applicable Award Agreement or grant provide otherwise, a Participant
shall have all dividend and liquidation rights with respect to shares of Common
Stock subject to awards of Restricted Stock Units held by such Participant as if
the Participant held unrestricted Common Stock. Unless the Committee otherwise
determines or unless the terms of the applicable Award Agreement or grant
provide otherwise, any noncash dividends or distributions paid with respect to
shares of unvested Restricted Stock and shares of Common Stock subject to
unvested Restricted Stock Units shall be subject to the same restrictions and
vesting schedule as the shares to which such dividends or distributions relate.
Any dividend payment with respect to Restricted Stock or Restricted Stock Units
shall be made no later than the end of the calendar year in which the dividends
are paid to stockholders, or, if later, the 15th day of the third month
following the date the dividends are paid to stockholders.
7.8 Voting Rights. Unless otherwise determined by the Committee, Participants
holding shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those shares during the period of restriction.
Participants shall have no voting rights with respect to shares of Common Stock
underlying Restricted Stock Units unless and until such shares are reflected as
issued and outstanding shares on the Company’s stock ledger.
SECTION 8
Stock Awards
8.1 Grant. Subject to the limitations set forth in Section 4.2 of the Plan, a
Participant may be granted one or more Stock Awards under the Plan. Stock Awards
shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee. Notwithstanding
the previous sentence, the shares of stock subject to Stock Awards shall be
issued no later than the 15th day of the third month after the end of the
calendar year in which the award is granted.
8.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 8 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Award; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
considers appropriate. Any dividend payment with respect to Stock Awards shall
be made no later than the end of the calendar year in which the dividends are
paid to stockholders, or, if later, the 15th day of the third month following
the date the dividends are paid to stockholders.

 

15



--------------------------------------------------------------------------------



 



SECTION 9
Change in Control
9.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to one
or more Incentive Awards, without action by the Committee or the Board: (a) all
outstanding Stock Options and Stock Appreciation Rights shall become immediately
exercisable in full and shall remain exercisable during the remaining terms
thereof as set forth in Sections 5.5 and 6.4, regardless of whether the
Participants to whom such Stock Options and Stock Appreciation Rights have been
granted remain in the employ or service of the Company or any Subsidiary; and
(b) all other outstanding Incentive Awards shall become immediately fully vested
and exercisable and nonforfeitable.
9.2 Cash Payment for Stock Options/Stock Appreciation Rights. If a Change in
Control of the Company shall occur, then the Committee without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options and/or Stock Appreciation Rights shall
receive, with respect to some or all of the shares of Common Stock subject to
such Stock Options and/or Stock Appreciation Rights, as of the effective date of
any such Change in Control of the Company, cash in an amount equal to the
greater of the excess of (a) the highest sales price of the shares on the New
York Stock Exchange on the date immediately prior to the effective date of such
Change in Control of the Company or (b) the highest price per share actually
paid in connection with any Change in Control of the Company over the exercise
price per share of such Stock Options and/or Stock Appreciation Rights.
SECTION 10
Qualifying Performance-Based Compensation
10.1 General. The Committee may specify that the grant, retention, vesting or
issuance of any Incentive Award, or the amount to be paid out under any
Incentive Award, be subject to or based on Qualifying Performance Criteria or
other standards of financial performance and/or personal performance
evaluations. Notwithstanding satisfaction of any performance goals, the number
of shares of Common Stock issued or the amount paid under an Incentive Award
may, to the extent specified in the applicable agreement evidencing the award,
be reduced by the Committee on the basis of such further considerations as the
Committee shall determine.
10.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee: (a) net
earnings or earnings per share (including earnings before interest, taxes,
depreciation and/or amortization), (b) income, net income or operating income,
(c) revenues, (d) net sales, (e) return on sales, (f) return on equity,
(g) return on capital (including return on total capital or return on invested
capital), (h) return on assets or net assets, (i) earnings per share,
(j) economic value added measurements, (k) return on invested capital,
(l) return on operating revenue, (m) cash flow (before or after dividends),
(n) stock price, (o) total stockholder return, (p) market capitalization,
(q) economic value added, (r) debt leverage (debt to capital), (s) operating
profit or net operating profit, (t) operating margin or profit margin or
(u) cash from operations. To the extent consistent with Section 162(m) of the
Code, the Committee may appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) the effect of acquisitions or divestitures (v) accruals for
reorganization and restructuring programs and (vi) any extraordinary, unusual or
non recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Forms 10-K or any Form 10-Q for
the performance period.

 

16



--------------------------------------------------------------------------------



 



SECTION 11
General Provisions
11.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant or the same Participant.
11.2 Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of (including through the sale of shares of
Common Stock otherwise issuable pursuant to the applicable Incentive Award), all
legally required amounts necessary to satisfy any and all federal, state, local
and foreign withholding and employment-related tax requirements attributable to
an Incentive Award, including, without limitation, the grant, exercise or
vesting of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. To the extent specified by the Committee, withholding may be satisfied by
withholding Common Stock to be received upon exercise or vesting of an Incentive
Award or by delivery to the Company of previously owned Common Stock. In
addition, the Company may reasonably delay the issuance or delivery of shares of
Common Stock pursuant to an Incentive Award as it determines appropriate to
address tax withholding and other administrative matters.
11.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine that the listing, registration or qualification of the shares covered
thereby upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of; or in connection with, the grant of such Incentive
Award or the issue or purchase of shares thereunder, such Incentive Award may
not be exercised in whole or in part, or the restrictions on such Incentive
Award shall not lapse, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

17



--------------------------------------------------------------------------------



 



11.4 Additional Restrictions on Shares. The Committee may provide that the
shares of Common Stock issued upon exercise of a Stock Option or Stock
Appreciation Right or otherwise subject to or issued under an Incentive Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Stock Option or Stock Appreciation Right or the grant, vesting or
settlement of such Incentive Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the shares issued upon exercise, vesting or settlement of such
Incentive Award (including the actual or constructive surrender of Common Stock
already owned by the Participant) or payment of taxes arising in connection with
an Incentive Award. Without limiting the foregoing, such restrictions may
address the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued
under an Incentive Award, including without limitation restrictions under an
insider trading policy, blackout period or pursuant to applicable law, and
restrictions as to the use of a specified brokerage firm or equity plan
administrator for such resales or other transfers.
11.5 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally available or available only in specific cases.
11.6 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement authorized by the Committee.
11.7 No Liability of Company. The Company and any Subsidiary or affiliate which
is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of Common
Stock as to which the Company has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any shares hereunder; (b) any tax
consequence to any Participant or other person due to the receipt, exercise or
settlement of any Incentive Award granted hereunder; and (c) any provision of
law or legal restriction that prohibits or restricts the transfer of shares of
Common Stock issued pursuant to any Incentive Award.

 

18



--------------------------------------------------------------------------------



 



11.8 Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 60 days while the termination for
cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration.
11.9 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
11.10 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included, unless such
construction would cause the Plan to fail in its essential purposes.
SECTION 12
Suspension or Termination of Awards
12.1 Except as otherwise provided by the Committee, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Committee (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed an Act of Misconduct as described in this Section 12, the Authorized
Officer, Committee or Board may suspend the Participant’s rights to exercise any
Stock Option or Stock Appreciation Right, to vest in an Incentive Award, and/or
to receive payment for or receive shares of Common Stock in settlement of an
Incentive Award pending a determination of whether an Act of Misconduct has been
committed.
12.2 If the Committee or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty or
deliberate disregard of Company or Subsidiary rules resulting in loss, damage or
injury to the Company or any Subsidiary, or if a Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary, or
induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee, (i) neither
the Participant nor his or her estate nor transferee shall be entitled to
exercise any Stock Option or Stock Appreciation Right whatsoever, vest in or
have the restrictions on an Incentive Award lapse, or otherwise receive payment
or shares of Common Stock under any Incentive Award, (ii) the Participant will
forfeit all outstanding Incentive Awards and (iii) the Participant may be
required, at the Committee’s sole discretion, to return and/or repay to the
Company any then unvested shares of Common Stock previously issued under the
Plan. In making such determination, the Committee or an Authorized Officer shall
give the Participant an opportunity to appear and present evidence on his or her
behalf at a hearing before the Committee or an opportunity to submit written
comments, documents, information and arguments to be considered by the
Committee.

 

19



--------------------------------------------------------------------------------



 



SECTION 13
Termination and Amendment
13.1 The Board may terminate the Plan at any time or may from time to time amend
or alter the Plan or any aspect of it as it considers proper and in the best
interests of the Company, provided that no such amendment may be made, without
the approval of stockholders of the Company, that would (i) reduce the exercise
price at which Stock Options or Stock Appreciation Rights may be granted below
the price provided for in Section 5.2 and 6.2, (ii) reduce the exercise price of
outstanding Stock Options, (iii) increase the individual maximum limits in
Section 4.2 or (iv) otherwise amend the Plan in any manner requiring stockholder
approval by law or under the New York Stock Exchange listing requirements and
provided further that the Plan may not be amended in any way that causes the
Plan to fail to comply with or be exempt from Section 409A of the Code, unless
the Board expressly determines to amend the Plan to be subject to Section 409A
of the Code. The Committee may alter or amend an Award Agreement and/or
Incentive Award previously granted under the Plan to the extent it determines
that such action is appropriate.
13.2 Notwithstanding anything to the contrary in Section 13.1, no such amendment
or alteration to the Plan or to any previously granted Award Agreement or
Incentive Award shall be made which would impair the rights of the holder of the
Award, without such holder’s consent, provided that no such consent shall be
required if the Committee determines in its sole discretion and prior to the
date of any Change in Control that such amendment or alteration either is
required or advisable in order for the Company, the Plan or the Incentive Award
to satisfy any law or regulation or to meet the requirements of or avoid adverse
financial accounting consequences under any accounting standard.
SECTION 14
Effective Date and Duration of the Plan
14.1 This Plan shall take effect April 21, 2005, subject to approval by the
stockholders at the 2005 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders, but in no event will such
approval be obtained more than twelve (12) months from the adoption of this Plan
by the Board. Unless earlier terminated by the Board, no Incentive Award shall
be granted under the Plan after April 20, 2015.
As amended October 9, 2008.

 

20